      Case: 4:20-cv-00821 Doc. #: 1 Filed: 06/23/20 Page: 1 of 12 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


SARAH FELTS                                   )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Case No. 4:20-cv-821
                                              )
LEWIS E. REED                                 )
ST. LOUIS BOARD OF ALDERMEN,                  )
PRESIDENT                                     )
                                              )
               Defendant.                     )


                        COMPLAINT FOR DECLARATORY AND
                    INJUNCTIVE RELIEF AND NOMINAL DAMAGES

                                           Introduction

       1.      Social media platforms like Twitter have become an important space for public and

political discourse, and government officials ranging from local politicians to the President of the

United States are known to be active participants.

       2.      In this action brought pursuant to 42 U.S.C. § 1983, Plaintiff Sarah Felts seeks

judgment against Defendant St. Louis Board of Aldermen President Lewis E. Reed for violation

of her First Amendment rights by blocking her from access to his Twitter account, @PresReed, in

an act of viewpoint discrimination in a designated public forum.

       3.      President Reed has blocked Ms. Felts from accessing his page because she made a

post that was critical of President Reed’s actions and policies.

       4.      By blocking Ms. Felts’ access to his Twitter page, President Reed has prevented

Ms. Felts from participating in public discourse in a government-controlled public forum.

President Reed has, likewise, prevented others from being able to read and respond to the
      Case: 4:20-cv-00821 Doc. #: 1 Filed: 06/23/20 Page: 2 of 12 PageID #: 2




comments Ms. Felts would have made had she been able to view and interact with President Reed’s

posts. This practice is unconstitutional and in violation of the First Amendment.

       5.      Ms. Felts respectfully asks that the Court declare that President Reed’s viewpoint-

based blocking of Ms. Felts violates the First Amendment and order President Reed to restore Ms.

Felts’ access and refrain from similar viewpoint-based censorship in the future.


                                     Jurisdiction and Venue

       6.      This action arises under the First and Fourteenth Amendments to the United States

Constitution. Ms. Felts brings these claims pursuant to 42 U.S.C. § 1983.

       7.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and 28

U.S.C. §§ 2201-2202.

       8.      Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) and (e)(1) and E.D. Mo.

L. R. 2.07. A substantial part of the events giving rise to this claim occurred in this District, and

the Defendant is a government official sued in his official capacity.



                                                Parties

       9.      Plaintiff Sarah Felts is a resident of St. Louis, Missouri. Ms. Felts is a politically

engaged citizen. Ms. Felts operates a Twitter account, “@sarahfelts,” which she uses to engage in

political discourse with both fellow citizens and government officials.

       10.     Defendant Lewis E. Reed is the President of the St. Louis Board of Aldermen.

President Reed has held his position since 2007 and is sued in his official capacity. President Reed

operates and oversees the policy behind the Office of the President of the St. Louis Board of

Aldermen’s use of the Twitter account “@PresReed.”




                                                 2
      Case: 4:20-cv-00821 Doc. #: 1 Filed: 06/23/20 Page: 3 of 12 PageID #: 3




                                           Factual Allegations

   A. Twitter

       11.     Twitter is a social media platform that allows users to publish short messages called

“tweets.” Twitter allows users to repost (“retweet”) and respond to tweets posted by users with

public profiles, including many government officials. Twitter users can also respond to and interact

with other users in relation to such public tweets. As displayed below in Figure 1, a tweet is a

message posted by an individual Twitter user that can include text, links, photographs, or videos.




                                                 Figure 1


       12.     Twitter users are individuals who have created an account on the platform. Users

can choose to make their page either public or private. A private profile is one in which a user

restricts access to their page to only those other users they specifically approve. A public profile

is one that can be accessed by any user who has not been “blocked” by the page’s owner.

       13.     Mentioning is a Twitter function that allows a user to include another user’s Twitter

handle in his or her own tweet so that the mentioned user will receive a notification that the




                                                 3
      Case: 4:20-cv-00821 Doc. #: 1 Filed: 06/23/20 Page: 4 of 12 PageID #: 4




mentioning user is attempting to engage them in dialogue, and provide a link to the tagged user’s

profile.

           14.   A Twitter user who wishes to block another user from viewing their tweets or

interacting with their page can do so by blocking that user. A user who is blocked is unable to view

the blocking user’s page when signed into his or her own account and cannot see or respond to

comments from other users on the blocking user’s page.

           15.   As displayed below in Figure 2, if a blocked user attempts to access the blocking

user’s page in order to follow them or to view their tweets, the blocked user will receive a message

saying that they are blocked from doing so.




                                                 Figure 2


    B. President Reed’s @PresReed Twitter Page

           16.   President Reed created the @PresReed Twitter account in March 2009 – two years

after he began his first term as President of the St. Louis Board of Aldermen.



                                                 4
      Case: 4:20-cv-00821 Doc. #: 1 Filed: 06/23/20 Page: 5 of 12 PageID #: 5




        17.     President Reed’s Twitter account is government controlled. The page bears the

handle “@PresReed” and includes a biography that reads: “Father of 4 great kids, husband, public

servant, life long democrat, proud St. Louis City resident, President of the Board of Aldermen.”

The profile picture for the account is a headshot of President Reed in front of what appears to be

an official seal. The page header includes a photo of President Reed standing at a podium between

the flags of the United States and the City of St. Louis.

        18.     The Twitter page includes a link that directs visitors to the official website for the

Board of Aldermen President’s Office, which provides access to President Reed’s government

email, phone number, and office address. The official website for the Board of Aldermen

President’s Office, in turn, provides a direct link to President Reed’s Twitter page and includes a

live feed of his posts.

        19.     The content posted on President Reed’s Twitter page relates to his official role and

is clearly directed to the public. As displayed below in Figures 3 and 4, President Reed uses the

page, often multiple times per day, to advertise legislative developments and community events

held throughout St. Louis by the Board of Aldermen, to discuss his policies and positions on

matters relating to St. Louis politics, and to inform constituents of critical public health/safety

updates such as those related to COVID-19.




                                                  5
Case: 4:20-cv-00821 Doc. #: 1 Filed: 06/23/20 Page: 6 of 12 PageID #: 6




                               Figure 3




                               Figure 4




                                  6
         Case: 4:20-cv-00821 Doc. #: 1 Filed: 06/23/20 Page: 7 of 12 PageID #: 7




          20.   The interactive portions of President Reed’s Twitter page – namely, the comment

space below and in response to President Reed’s posts – are a designated public forum.

          21.   President Reed’s page is open and accessible to the public at large without regard

to political affiliation or any other limiting criteria. President Reed holds the page out as a public

space in which Twitter users may communicate both with him and each other.

          22.   Any member of the public can view President Reed’s posts, and any Twitter user

who is not blocked can like, reply, or “retweet” President Reed’s posts. (Retweeting is a Twitter

function that allows users to republish the tweet of another user either directly or along with their

own commentary on their own page.) Additionally, any user who has not been blocked by

President Reed may “like,” “quote,” or participate in the comment section of President Reed’s

posts.

          23.   As displayed in Figure 5, users who are not blocked may also interact directly with

President Reed.




                                                Figure 5




                                                  7
      Case: 4:20-cv-00821 Doc. #: 1 Filed: 06/23/20 Page: 8 of 12 PageID #: 8




   C. President Reed’s Blocking of Ms. Felts from the @PresReed Twitter Account

       24.     Ms. Felts was blocked by President Reed because of the critical viewpoints

expressed in her tweets.

       25.     As a result of being blocked from the @PresReed account, Ms. Felts is unable to

read President Reed’s tweets when signed into her personal account or participate in the public

discourse in the comment space.

       26.     As displayed below in Figures 6 and 7, President Reed blocked Ms. Felts on

January 26, 2019. At 4:47pm on January 26, 2019, Ms. Felts responded to a post from Action St.

Louis, a self-described St. Louis grassroots racial justice organization, and asked President Reed

to clarify a statement he made regarding the contentious issue of potentially closing St. Louis ’

Medium Security Institution, commonly known as the St. Louis Workhouse. Ms. Felts’ tweet

stated: “What do you mean by ‘change the messaging around #CloseTheWorkhouse,’ @PresReed?

#STLBOA #aldergeddon2019 #WokeVoterSTL.” By 7:13pm on January 26, 2019, Ms. Felts was

unable to view the page because President Reed had blocked her.




                                            Figure 6




                                                8
      Case: 4:20-cv-00821 Doc. #: 1 Filed: 06/23/20 Page: 9 of 12 PageID #: 9




                                              Figure 7


       27.     President Reed’s blocking of Ms. Felts imposes an unconstitutional restriction on

Ms. Felts ’participation in a designated public forum.

       28.     President Reed’s blocking of Ms. Felts constitutes unlawful viewpoint

discrimination and infringes on her First Amendment rights.


                                          Cause of Action

        Violation of the First and Fourteenth Amendments of the U.S. Constitution
                                       42. U.S.C. § 1983

       29.     Plaintiff repeats the allegations set forth above as if fully set forth herein.



                                                  9
    Case: 4:20-cv-00821 Doc. #: 1 Filed: 06/23/20 Page: 10 of 12 PageID #: 10




       30.     President Reed operates and directs the Office of the President of the St. Louis

Board of Aldermen’s policy to operate the @PresReed Twitter page in a way that has created a

government-controlled designated public forum. President Reed directs the Office of the President

of the St. Louis Board of Aldermen’s policy to hold the page out in an official, governmental

capacity and encourages interactive engagement in the comment space under his posts.

       31.     Viewpoint-based discrimination against speech in a designated public forum is a

presumptive violation of the First Amendment right to free speech. See e.g., Knight First

Amendment Inst. v. Trump, 928 F.3d 226 (2d Cir. 2019) (holding the interactive space of President

Donald Trump’s Twitter account is a public forum and that his practice of blocking critics from

his account violates the First Amendment); Davison v. Randall, 912 F.3d 666 (4th Cir. 2019)

(holding the interactive component of the Facebook page of the Chair of the Loudoun County

Board of Supervisors is a public forum and that her decision to block a constituent from posting

on the page is unconstitutional viewpoint discrimination); Campbell v. Reisch, No. 2:18-CV-4129-

BCW, 2019 WL 3856591 (W.D. Mo. Aug. 16, 2019) (holding the interactive space of the Twitter

account of a member of the Missouri House of Representatives is a public forum and that her

decision to block a constituent for posting critical comments constitutes unconstitutional viewpoint

discrimination in violation of the First Amendment).

       32.     President Reed’s blocking of Ms. Felts from the @PresReed page constitutes a

violation of the First Amendment right to free speech because it imposes a viewpoint-based

restriction on Ms. Felts ’participation in a designated public forum.

       33.     Ms. Felts engaged in political speech in a public forum when she posted about

President Reed’s comments on closing the Medium Security Institution, and Ms. Felts’ right to

engage in this type of constitutionally protected expression is clearly established.



                                                 10
    Case: 4:20-cv-00821 Doc. #: 1 Filed: 06/23/20 Page: 11 of 12 PageID #: 11




       34.     President Reed retaliated against Ms. Felts for engaging in constitutionally

protected expression.

       35.     The violation of Ms. Felts’ First Amendment rights is continuing and will continue

without the intervention of this Court.

       36.     Ms. Felts has suffered and will continue to suffer irreparable harm.



                                          Prayer for Relief

       37.     WHEREFORE, Plaintiff requests that this Court:

       (a)     Declare President Reed’s viewpoint-based blocking of Ms. Felts from the

@PresReed page constitutes a violation of the First Amendment;

       (b)     Enter an injunction requiring President Reed to unblock Ms. Felts from the

@PresReed account and prohibit President Reed from blocking Ms. Felts or others from the

account on the basis of viewpoint;

       (c)     Award Ms. Felts nominal damages, reasonable costs, and attorneys’ fees pursuant

to 42 U.S.C. § 1988 and any other applicable provisions of law; and

       (d)     Allow any other and further relief as the Court deems just and proper.



Dated: June 23, 2020                                 /s/ Anthony E. Rothert
                                                     Anthony E. Rothert, #44827(MO)
                                                     Jessie Steffan, #64861(MO)
                                                     ACLU of Missouri Foundation
                                                     906 Olive Street, Suite 1130
                                                     St. Louis, Missouri 63101
                                                     Phone: (314) 669-3420
                                                     arothert@aclu-mo.org
                                                     jsteffan@aclu-mo.org




                                                11
Case: 4:20-cv-00821 Doc. #: 1 Filed: 06/23/20 Page: 12 of 12 PageID #: 12




                                        Gillian R. Wilcox, #61278(MO)
                                        ACLU of Missouri Foundation
                                        406 West 34th Street, Ste. 420
                                        Kansas City, MO 64111
                                        Phone: (314) 652-3114
                                        gwilcox@aclu-mo.org

                                        Lisa S. Hoppenjans, #63890(MO)
                                        First Amendment Clinic
                                        Washington University in St. Louis
                                        School of Law
                                        Campus Box 1120
                                        One Brookings Dr.
                                        St. Louis, MO 63130
                                        Phone: (314) 935-8980
                                        lhoppenjans@wustl.edu


                                        ATTORNEYS FOR PLAINTIFFS




                                   12
